Case 2:17-cv-12179- SDW- LDW Document 56 Filed 12/11/18 Page 1 of 2 PagelD: 410

PARAS,APY  — At Years of Professionalism
-& REISS —— : :

 

A Professional Corporation for the Practice of Family Law

BONNIE M.S.REISSo+ ' "THE GALLERIA _ PARALEGALS:

Patricia E. Apy * ; . AMY BRoza
Peter C. Paras o ; 2 BRIDGE AVE,, SUITE 601 : - . ANN POWELL -

RED Bank, NI 07701 So Susan N. RHONHEIMER
TELEPHONE (732) 219-9000
FACSIMILE (732) 219-9020

MICHAEL J. FLERES $
_ Buissa A. PERKINS -

o Fellow, American Academy of Matrimenial Lawyers , ‘ . o
* Fellow, international Academy of Family Lawyers / EMAIL familylaw @parasapyreiss com
+ Supreme Court of New Jersey Approved Mediator. .

0 Certified by the Supreme Court of New Jersey asa | Oo . WEBSITE Www par-law com
Matrimonial Law Anorney : . , .

December 11, 2018

Hon, Leda Dunn Wettre
United States Magistrate Judge
- District.of New Jersey Newark :
MLK Jr. Federal Building & Courthouse
. 30 Walnut Street
‘Newark, NJ0 07102

RE:  Gerval y. Gonzales
~ Case No. 2: V7-ev-12179- sDW-LDW

Dear Fudge V Wettre:

‘Lam in receipt of correspondence filed by Mr. Arenstein on behalf of his client,

_after hours on December 10, 2018, advancing in writing his-position. We last appeared by

» telephone on November 13, 2018. ‘As a result of that conference, your order required

counsel confer and submit joint ‘correspondence, in response to the Petitioner’s verbal
objections to the proposed filing of an application for summary disposition made by the —

Law Guardian. After our phone. conference, the date of December 12, 2018 was ordered

_ for submission of a joint letter.

It was further established in our phone conference that counsel for the Petitioning
Father would submit his objections in writing, and the Law Guardian and Respondent’s
counsel would thereafter include their positions in response to those objections.

Between the filing of this Court’s order, and December 10, 2018, nearly a month
passed and counsel for the Petitioner did not provide his position in writing, nor did he
attempt to contact the Law Guardian or Counsel for the Respondent, Ms. Lipari, before —

- filing this correspondence. Ms. Lapari communicated with Petitioner’s. counsel, Mr.
Arenstein, by email when no proposed position was forthcoming, who only informed her
to expect the correspondence including his position to be circulated -by today, December .
11,2018. Ihave been copied on an email by Mr. Arenstein indicating that he did not recall
the requirement to submit a joint letter.
Case 2:17-cv-12179-SDW-LDW Document 56 Filed 12/11/18. Page 2 of 2 PagelD: 411

PARAS, APY
& REISS

 

Hon. Leda Dunn Wettre
December 11, 2018
Page 2

In light of Mr. Arenstein’s unilateral correspondence, I do not believe 24 hours will.
provide adequate time to do so by December 12" deadline, and would respectfully request

that our time for response be briefly extended for one week requiring our response on or
before December 19, 2018.

Respectfully,

   

PEA/
ce: Honorable Susan D. Wigenton
Robert Arenstein, Esq. °
_ Richard Min, Esq.
Kristi Lipari, Esq.
